                Case 2:19-sw-00841-AC Document 6 Filed 04/09/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JILL M. THOMAS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                                    FILED
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700                                                     Apr 09, 2021
   Facsimile: (916) 554-2900
                                                                             CLERK, U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF CALIFORNIA

 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE SEARCH OF:                   CASE NO. 2:19-SW-841 AC

12   116 Sierra Avenue
     Hamilton City, California                         ORDER TO UNSEAL SEARCH WARRANT
13                                                     AND FILE REDACTED COPY OF SEARCH
                                                       WARRANT AFFIDAVIT
14

15

16

17

18          The government’s motion to unseal the search warrant, file a redacted copy of the sealed

19 affidavit on the public docket and to keep all previous filed documents in this case sealed is GRANTED.

20
21            April 9, 2021
      Dated: ____________________
22
                                                           HON. CAROLYN K. DELANEY
23                                                         United States Magistrate Judge
24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANT
      AND FILE REDACTED COPY OF THE AFFIDAVIT
